FILED
                           NOT FOR PUBLICATION                              MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SEUM SISAVATH,                                   No. 09-15592

              Petitioner - Appellant,            D.C. No. 1:06-cv-01413-VRW

  v.
                                                 MEMORANDUM *
STATE OF CALIFORNIA;
KEN CLARK, Warden,

              Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Vaughn R. Walker, District Judge, Presiding

                     Argued and Submitted December 1, 2011
                            San Francisco, California

Before: THOMAS and CLIFTON, Circuit Judges, and CARR, Senior District
Judge.**

       Seum Sisavath appeals from the district court’s judgment denying his

petition for habeas corpus relief under 28 U.S.C. § 2254. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James G. Carr, Senior District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.
      Sisavath contends that the state appellate court erred in holding that

statements admitted during his trial in violation of the Confrontation Clause were

harmless beyond a reasonable doubt, under Chapman v. California, 386 U.S. 18

(1967). We agree with the district court, for the reasons described in greater detail

in that court’s order, that the state court’s decision was not contrary to or an

unreasonable application of clearly established law as determined by the United

States Supreme Court, nor was it based upon an unreasonable determination of the

facts, in view of the other evidence supporting Sisavath’s conviction. Because

Sisavath failed to satisfy the standard set by 28 U.S.C. § 2254(d), his petition was

properly denied.

      Sisavath moves to expand the certificate of appealability to include two

issues not certified by the district court. We decline to expand the COA to include

these issues because Sisavath has not made a “substantial showing of the denial of

a constitutional right” as to those claims. See 28 U.S.C. § 2253(c)(2); 9th Cir. R.

22-1(e). Sisavath’s motion, filed on June 7, 2010, is denied.

      AFFIRMED.




                                           2